DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.13/746,793, filed on September 2, 2013.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 19, 2022, and September 21, 2021 were considered by the examiner.


Drawings
Any and all drawing corrections required in the parent applications:
13/746,793; 15/235,642; and 16/676,641;
are required to be made in this continuation application. If Applicant has already incorporated said corrections, or no corrections were required, Applicant must make a statement to that effect to remove this objection.

Specification
Any and all specification corrections required in the parent applications:
13/746,793; 15/235,642; and 16/676,641;
are required to be made in this continuation application. If Applicant has already incorporated said corrections, or no corrections were required, Applicant must make a statement to that effect to remove this objection.

	
	
	




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 1 (however claims 1-10 appear to read upon claims 2-11 of current application) of U.S. Patent No. 11,081,502. Although the claims at issue are not identical, they are not patentably distinct from each other. See Potentially Allowable Subject Matter below.

Potentially Allowable Subject Matter
Claims 2-11 are rejected for double patenting over at least claim 2 of the parent application U.S. Pat. No. 11,081,502 (16/676,641). 

Reasons for Potentially Allowable Subject Matter
Examiner note:
Embodiment 1 is shown in figures 1A-3C (¶¶ 0090 and 0105). Embodiment 3, figures 9A-9B, is embodiment 1 with additional elements to make an active matrix substrate (¶ 0221). Embodiment 4, figures 10A-10B is embodiment 1 with different gate wiring and can be combined with the other embodiments (¶¶ 0243, and 261). Embodiment 5, figures 11A-11B is embodiment 3/4 with a different storage capacitor (¶ 0262). Embodiment 7, figures 12A1-12B (¶ 0314), is a semiconductor device with a display using transistors described in embodiment 1 (¶ 0318), and by extension the embodiments that modify embodiment 1 (embodiments 3 and 5). 
Examiner note: 
Claims 2 and 7 are a modification of allowed claim 2 in parent application 16/676,641. Examiner will show this by using the analysis of the allowable subject matter from the parent application, and striking through the terms which have changed as shown below
Regarding claim 2, Yamazaki I teaches at least in embodiments 1, 4, 5, and 7:
a pixel, the pixel comprising (detailed below): 
a transistor comprising: (detailed below)
a first conductive layer 
a first oxide semiconductor layer (figure 1 element 213); 
a second conductive layer 
a third conductive layer 

a capacitor comprising (detailed below): 
a fourth 
a second oxide semiconductor layer (figure 11B element 251) over the first conductive layer (figure 10B and 11B element 230); 
a fifth 
the fifth 
an second 
a third 

a light-emitting element comprising (detailed below) 
a pixel electrode (figure 10B and 11B element 227); and 
wherein the pixel electrode (figure 10B and 11B element 227) is electrically connected to the transistor (figure 10B and 11B element 220) through an opening in the interlayer insulating layer (figure 10B and 11B element 203) and the planarization insulating layer (figure 10B and 11B element 204), 
wherein the pixel electrode (figure 10B element 227) is electrically isolated from the second conductive layer (figure 10B element 231 is electrically isolated from element 227 by means of element 203).

Yamazaki I does not teach:
a first insulating layer over the second oxide semiconductor layer; 
           a fifth 
the second conductive layer being electrically connected to the second oxide semiconductor layer through an opening in the first insulating layer; 
a color filter layer between the interlayer insulating layer and the planarization insulating layer, 
wherein the color filter layer does not overlap with the gate electrode and the second oxide semiconductor layer. 

Yamauchi teaches at least in figures 3A-6B
a color filter layer (348/349) between the interlayer insulating layer (347) and the planarization insulating layer (350).
wherein the color filter layer (348/349) does not overlap with the gate electrode (317) and the second semiconductor layer (306).
It would have been obvious to one of ordinary skill in the art to combine Yamauchi and Yamazaki I and add the color filter of Yamauchi to the device of Yamazaki I so that the display of Yamazaki I will be able to display the correct color. Further, evidentiary reference Yamazaki II teaches that adding the color filter to a tft device allow one to use create a color display which allows for a fully color display and a display resolution of the device at the required resolution. Yamazaki II, pg. 691 at col. 1.

Examiner notes that Yamauchi is directed to an amorphous semiconductor layer, while Yamazaki I is directed to an oxide semiconductor. Examiner takes official notice that one of ordinary skill in the art would know that amorphous semiconductor layers can be replaced by oxide semiconductor layers. Further, Examiner notes Applicant and Inventor arewell aware of this fact, and any evidentiary references used to show this would come from Applicant and/or Inventor.

Yamazaki and Yamauchi do not teach:
a first insulating layer over the second oxide semiconductor layer; 
           a fifth 
the second conductive layer being electrically connected to the second oxide semiconductor layer through an opening in the first insulating layer; 
These limitations can be seen in Examiner’s annotated Applicant figure 5B below:




    PNG
    media_image1.png
    451
    851
    media_image1.png
    Greyscale

Regarding claim 2, 
Claim 2 is allowable for the same reasons claim 7 is allowable above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/Primary Examiner, Art Unit 2822